                        UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF PENNSYLVANIA
In re:
    Regina M Dreher
    aka Regina Marie Helen Dreher
    aka Regina Dreher
    Debtor(s)
                                                                      Chapter 13

   Regina M Dreher                                                    Case No. 5:18−bk−03124−RNO
   Plaintiff(s)
                                                                      Adversary No. 5:19−ap−00079−RNO
   vs.


   Statewide Tax Recovery Inc and Statewide Tax
   Recovery, LLC
   Defendant(s)


                                                      Summons


YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons with the clerk of the bankruptcy court no later than August 2, 2019, except that the United States and its
offices and agencies shall file a motion or answer to the complaint no later than August 7, 2019. At the same time,
you must also serve a copy of the motion or answer upon the plaintiff's attorney.

The plaintiff is required to serve this summons on all defendants and file a certificate of service with the court
evidencing such service. Instructions regarding service of a summons can be found on the court's website at www.
pamb.uscourts.gov

                Address of Clerk                         Name and Address of Plaintiff's/Petitioner's Attorney
              U.S. Bankruptcy Court                                   Patrick J. Best, Esquire
         274 Max Rosenn U.S. Courthouse                                   ARM Lawyers
              197 South Main Street                                        18 N. 8th St.
             Wilkes−Barre, PA 18701                                   Stroudsburg PA 18360

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.




Dated: July 3, 2019



Summons (Form summons) (05/18)




      Case 5:19-ap-00079-RNO            Doc 2 Filed 07/03/19 Entered 07/03/19 14:58:09                    Desc
                                           Summons Page 1 of 1
